UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1040



SHIRLEY MANN,

                                                Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:05-cv-00791-HMH)


Submitted:   October 26, 2007              Decided:   December 10, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


W. Daniel Mayes, MAYES LAW FIRM, Aiken, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Marvin J.
Caughman, Assistant United States Attorney, Columbia, South
Carolina; Deana R. Ertl-Lombardi, Regional Chief Counsel, Dorrelyn
K. Dietrich, Special Assistant United States Attorney, Denver,
Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shirley Mann appeals the district court’s order denying

her motion for attorney’s fees and costs filed pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (2000).    For

the following reasons, we vacate the district court’s order and

remand for further proceedings.

          Mann   filed   an   application    for   widow’s   insurance

disability benefits and supplemental security income benefits. The

applications were denied and reconsideration was denied.         Mann

requested a hearing before an Administrative Law Judge (“ALJ”).

After a hearing, the ALJ denied Mann’s applications and the Appeals

Council denied her request for review.      Mann filed a complaint in

the district court against the Commissioner of Social Security

(“Commissioner”), alleging that the Commissioner’s conclusions and

fact findings were not supported by substantial evidence and were

contrary to law and regulations.

          The magistrate judge determined that the ALJ’s findings

were supported by substantial evidence and recommended the ALJ’s

decision be affirmed.    The district court declined to adopt the

magistrate judge’s report, determined that the ALJ failed to follow

the regulations and erred in discounting the opinions of Drs. Baker

and Hunter, and reversed the Commissioner’s decision and remanded

the case to the ALJ for further proceedings.       After the case was

remanded to the ALJ, Mann filed a motion for attorney’s fees and


                                - 2 -
costs.    The district court denied the motion for attorney’s fees,

stating:

      [t]he court’s decision to reverse and remand for
      additional proceedings was based on its finding that the
      ALJ failed to provide valid reasons for discrediting Dr.
      Hunter and Dr. Baker’s opinions and failed to properly
      evaluate Mann’s residual functional capacity. While the
      court found that the ALJ’s analysis was incorrect, the
      Commissioner’s   position   was   not   unreasonable   or
      inconsistent with established authority.     Because the
      Commissioner’s position was substantially justified, the
      court denies Mann’s motion for attorney’s fees and costs.

            The EAJA provides that, in actions brought by or against

the United States, attorney’s fees shall be awarded to the other

party if it prevails, unless the United States’ position was

“substantially justified” or special circumstances make an award

unjust.    28 U.S.C. § 2412(d)(1).          It is the government’s burden to

demonstrate      that   its    position      was   substantially        justified.

Crawford v. Sullivan, 935 F.2d 655, 658 (4th Cir. 1991).                            A

district court’s determination that the government’s position was

substantially     justified     is    reviewed     for   abuse    of   discretion.

Pierce v. Underwood, 487 U.S. 552, 557-59 (1988).                 For a position

to   be   substantially     justified,      it   must    be   “more    than   merely

undeserving of sanctions for frivolousness,” it must be justified

to a degree as to satisfy a reasonable person.                 Id. at 565-66.

            We   conclude      that   the    district     court   erred       by   not

providing an explanation for its conclusion that the Commissioner’s

position was substantially justified.              See Libas, Ltd. v. United

States,    314   F.3d   1362   (Fed.    Cir.     2003)   (explaining      that     for

                                       - 3 -
appellate review of an EAJA fee award, “it is imperative that the

court explain its rationale supporting its conclusion that the

government’s   position     was   substantially      justified”);   Kerin    v.

United States Postal Serv., 218 F.3d 185, 193 (2d Cir. 2000)

(vacating EAJA fee award because the “lack of a clear explanation

of the reasons for the fee award” handicapped appellate review and

remanding “for a thorough explanation of the reasons”); United

States v. Hallmark Constr. Co., 200 F.3d 1076, 1081 (7th Cir. 2000)

(remanding denial of an EAJA fee award for “a thorough explanation

of the reasoning behind the district court’s decision”); United

States v. Eleven Vehicles, 200 F.3d 203, 211 (3d Cir. 2000)

(vacating EAJA fee award and remanding “to the district court for

an explanation of its reasons for the fee award”).                  While the

district   court    may    be   correct   in   its    conclusion    that    the

Commissioner’s position was substantially justified, we cannot

properly   review    the    district      court’s    decision   without     an

explanation of how it reached that decision.

           Accordingly, we vacate the order of the district court

and remand for further proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                       VACATED AND REMANDED




                                    - 4 -